Citation Nr: 1712527	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a lumbar spine disorder with traumatic arthritis, sciatic neuropathy, and degenerative disc disease with radiculopathy, to include as secondary to service-connected coccyx fracture residuals.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to November 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2013, the Veteran testified at a videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is of record.

In April 2014, the Board reopened the claims of entitlement to service connection for lumbar spine and right knee disorders and remanded those matters for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected coccyx fracture residuals, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The current right knee disorder is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by letters dated in August 2009 and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  Evidence of record detailed that the November 2013 Board hearing was unfortunately not properly recorded.  However, the Veteran did not select the proffered option to have another hearing. 

The Veteran was provided with a VA examination in conjunction with the service connection claim on appeal in March 2015 to clarify the nature and etiology of his claimed right knee disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the March 2015 medical examination and opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in April 2014 and remanded for additional evidentiary development, to include obtaining VA treatment records and a VA examination report.  Based on a comprehensive review of the record, the Board finds substantial compliance with the April 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In written statements of record, the Veteran contended that he injured his right knee during service with symptomatology progressively becoming worse since that time, requiring current use of a brace and cane for ambulation.  In additional lay statements dated in 2012 and 2014, family members of the Veteran indicated that his right knee gave way in 1995 and that they had long witnessed his functional limitations on a daily basis due to right knee pain. 

Service connection for the claimed right knee disorder is not warranted.  In this case, there is no factual basis in the record that the present right knee disorder was incurred during service, or manifested within a year thereafter, or for years after his discharge from service in 1964.  Furthermore, evidence of record reflects that arthritis of the right knee was not shown to manifest to a compensable degree within one year of service discharge.

Service treatment records detailed that the Veteran was treated for right knee strain with a small amount of effusion in May 1964.  An additional May 1964 treatment record noted continued knee pain and use of crutches for four days.  A final May 1964 treatment note reflected that knee pain was better with the knee wrapped with an ace bandage.  In August 1964, the Veteran fractured his coccyx when he fell off a running board.  He was given restriction of duty involving riding in jeeps as well as excessive walking for two weeks.  In an October 1964 service separation examination report, the Veteran's knees were marked as normal on clinical evaluation. 

Post-service VA and private treatment records first showed findings of the claimed disorder over a year after the Veteran's separation from active service in 1964.  In fact, VA treatment records dated from 2005 to 2016 reflected findings of unspecified osteoarthroses NOS, chronic right knee pain, impairment of the knee, and right knee derangement and giving way.  It was noted that the Veteran's right knee MRI was essentially unremarkable in December 2005 and recent X-rays were noted to reveal some mild degenerative changes of the right knee in August 2008.  A November 2011 VA right knee X-ray report showed a prepatellar enthesophyte, but an otherwise unremarkable right knee.

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's present right knee disorder and his active military service.

In February 2014, a private physician, J. D., M. D., used a VA Knee and Lower Leg Disability Benefits Questionnaire to record his examination of the Veteran's right knee.  The physician diagnosed right knee sprain.  In an attached medical opinion, the physician indicated that he had the opportunity to evaluate the Veteran's right knee as well as to examine the Veteran's claims file, including military medical records, lay statements from the Veteran and family members, and post military medical records.  He summarized evidence of record then opined that it was "at least as likely as not" that the Veteran's right knee condition of derangement with the development of enthesophytes was a result of the same right knee strain and effusion that he experienced while serving in the United States Army.  It was further noted that the physician based his opinions on information about enthesophytes from Wikipedia.  The physician indicated that he could not locate any X-rays of the Veteran's right knee in his service treatment records but concluded that it was very likely that had today's technology existed at that time, such as an MRI, an injury would have been visible. 

In a March 2015 VA spine examination report, the examiner diagnosed the Veteran with right knee patellofemoral pain syndrome.  After reviewing the record and examining the Veteran, the examiner first opined that current right knee disorder, patellofemoral pain syndrome, was not caused by or the result of the August 1964 fall and fracture of coccyx during service, as there was no evidence of a right knee injury at the time the Veteran fell on his tailbone.  The examiner further opined that right knee patellofemoral pain syndrome was "less likely as not (less than 50/50 probability)" caused by or a result of right knee strain in May 1964.  In the cited rationale, the examiner highlighted that while the Veteran was treated for right knee strain during service in May 1964, his knee pain was ultimately reported as "better" that same month and he was not seen again for knee pain for the remainder of his service.  The examiner also noted that there was no mention of right knee problems on the Veteran's October 1964 evaluation for separation, concluding that the Veteran was treated for an acute condition that resolved.  The examiner also acknowledged the February 2014 private medical opinion from J. D., M. D., noting that the physician did not consider in his rationale that there were no complaints for more than 25 years after service.  Finally, the examiner highlighted that the use of Wikipedia as a medical reference by the private physician called the entire report into question, as a free publicly edited encyclopedia was clearly not a reputable medical reference.

The Board considers the medical opinions in the March 2015 VA examination report to be of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a very detailed review of the evidence of record.  Thereafter, the examiner explained her opinion regarding the Veteran's claimed right knee disorder, supporting the opinion by utilizing her medical knowledge, citing to evidence included in the record to support her conclusions, and specifically addressing the inadequacies found in the February 2014 private medical opinion of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, the February 2014 private medical opinion from J. D., M. D. is considered to lack probative value, as the opinion contained a cursory conclusion with minimal rationale as well as used a publicly edited internet encyclopedia as a cited medical reference.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Here, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's currently diagnosed right knee disorder was related to events during active service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Thus, there is no basis upon which to conclude that the Veteran's currently diagnosed right knee disorder was incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The only other evidence of record which relates the Veteran's claimed right knee disorder to his active military service are his own statements and statements from additional family members.  These statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's present right knee disorder was incurred during or as a result of service, to include documented in-service injuries and right knee treatment, draw medical conclusions, which the Veteran and his family members are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's right knee disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in March 2015.

Therefore, the criteria to establish entitlement to service connection for a right knee disorder have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for right knee disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a right knee disorder is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for a lumbar spine disorder is warranted.

As an initial matter, in the April 2014 Remand, the Board instructed the AOJ to obtain a VA examination with medical opinions in order to determine the nature and etiology of the claimed lumbar spine disorders based on the documented injuries in the Veteran's service treatment records.  Unfortunately, the Board has determined that the March 2015 VA examination of the lumbar spine was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The examiner did not provide an adequate rationale for the requested opinion as to whether any of the Veteran's currently diagnosed lumbar spine disorders was caused or aggravated by his service-connected coccyx fracture residuals.  Thus, the Board may not proceed with final adjudication of the claim until the requested VA medical opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed lumbar spine disorders on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Evidence of record also reflects that the Veteran receives VA medical treatment for his claimed lumbar spine disorder from the Clarksburg VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to January 2016 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed lumbar spine disorder from Clarksburg VAMC for the time period from January 2016 to the present and associate them with the record.

2.  Return the Veteran's electronic claims file to the VA examiner who conducted the March 2015 VA spine examination, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed lumbar spine disorder, to include traumatic arthritis, sciatic neuropathy, and degenerative disc disease with radiculopathy, was caused or aggravated (permanently worsened) by the Veteran's service-connected coccyx fracture residuals.  The Board notes that the opinion must address the possibility that the service connected coccyx fracture residuals caused or aggravated the lumbar spine disorder many years after separation from service.

In doing so, the examiner should acknowledge and discuss the findings in the February 2001 statement from P. L., D. C., the August 2004 private medical opinion from C. L., M. D., the January 2005 VA spine examination report, the February 2014 private medical opinion from J. D., M. D., and the March 2015 VA spine examination report.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion and/or examination is deficient in any manner, the AOJ must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the November 2016 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


